DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murillo et al., U.S. Publication No. 2016/0267319, hereinafter, “Murillo”.

As per claim 1, Murillo discloses a mobile computing apparatus (Murillo, ¶0015, a laptop or netbook computer, a mobile device), comprising: 
a camera configured to capture an image (Murillo, ¶0003, an image of a user captured by a camera is obtained); 
a display configured to be observable by a user during a capturing of the image by the camera (Murillo, Figure 3; Murillo, ¶0034, a display screen 302 can display various images); and 
one or more processors configured to: 
while the mobile computing apparatus is in a lock state (Murillo, Figure 3; Murillo, ¶0012, The user is authenticated based on features of the user … such as facial features … allowing the user to quickly unlock … the device), 
control the camera to perform the capturing of the image (Murillo, ¶0003; Murillo, ¶0004, camera is configured to capture one or more images of a user), 
detect for at least partial face in the captured image (Murillo, ¶0003, Whether the user is within an interaction zone is determined; Murillo, ¶0015, live face detection module 104), and 
in response to the at least partial face having been detected, perform facial verification by performing a matching with respect to the detected at least partial face and a registered face information of a predetermined valid user (Murillo, ¶0012, aligning a user and camera for user authentication … A camera captures one or more images of a user, and those images are made available to an authentication module of a device in order for the device to authenticate the user. The user is authenticated based on features of the user … such as facial features; eyes; Murillo, ¶0023, The authentication module 204 analyzes various features of the user captured in the one or more images, and compares those features to known features of the user to determine whether to authenticate the user … determine whether the features of the user in the captured images match the known features of a user); and 
in response to the matching being determined successful, cancel the lock state of the mobile computing apparatus and allow the user access to the mobile computing apparatus (Murillo, ¶0012, A camera captures one or more images of a user, and those images are made available to an authentication module of a device in order for the device to authenticate the user. The user is authenticated based on features of the user … such as facial features … allowing the user to quickly unlock … the device without entry of password; Murillo, ¶0024, The authentication module 204 authenticates the user, and allows the user access to the device 200 (e.g., unlocks the device 200)).

As per claim 2, Murillo discloses the mobile computing apparatus of claim 1, wherein the mobile computing apparatus in the lock state does not display face image feedback to the user during the detecting for the at least partial face and/or the performing of the facial verification in response to the at least partial face having been detected (Murillo, Figure 3; Murillo, ¶0012; Murillo, ¶0057, without having to display an image of the user's face … his or her face, eye, or other features are analyzed as discussed above, but the display screen of the mobile device need not display an image of the user's face, eye, or other features).

As per claim 3, Murillo discloses the mobile computing apparatus of claim 1, wherein the mobile computing apparatus in the lock state does not display image information of the captured image, as the non-displayed face image feedback, to the user on the display during any of the detecting for the at least partial face and during the performing of the facial verification (Murillo, Figure 3; Murillo, ¶0012; Murillo, ¶0057, without having to display an image of the user's face … his or her face, eye, or other features are analyzed as discussed above, but the display screen of the mobile device need not display an image of the user's face, eye, or other features), or does not display the face image feedback to the user during the lock state (Murillo, Figure 3; Murillo, ¶0012; Murillo, ¶0057).

As per claim 16, Murillo discloses a mobile computing apparatus (Murillo, ¶0015, a laptop or netbook computer, a mobile device), comprising: 
a camera configured to capture an image (Murillo, ¶0003, an image of a user captured by a camera is obtained); 
a display configured to be observable by a user during a capturing of the image by the camera (Murillo, Figure 3; Murillo, ¶0034, a display screen 302 can display various images); and 
one or more processors configured to: 
while the mobile computing apparatus is in a lock state (Murillo, Figure 3; Murillo, ¶0012, The user is authenticated based on features of the user … such as facial features … allowing the user to quickly unlock … the device), 
control the camera to perform the capturing of the image (Murillo, ¶0003; Murillo, ¶0004, camera is configured to capture one or more images of a user), 
obtain a face image comprising at least partial face from the captured image (Murillo, ¶0003, Whether the user is within an interaction zone is determined; Murillo, ¶0015, live face detection module 104), 
perform facial verification by performing a matching with respect to the obtained face image and a registered face information of a predetermined valid user (Murillo, ¶0012, aligning a user and camera for user authentication … A camera captures one or more images of a user, and those images are made available to an authentication module of a device in order for the device to authenticate the user. The user is authenticated based on features of the user … such as facial features; Murillo, ¶0023, The authentication module 204 analyzes various features of the user captured in the one or more images, and compares those features to known features of the user to determine whether to authenticate the user … determine whether the features of the user in the captured images match the known features of a user), and 
determine whether the user is attempting to gain access to the mobile computing apparatus (Murillo, Figure 3; Murillo, ¶0034, a display screen 302 can display various images. While no user is being authenticated, or no user is within the field of view of the camera, the display screen is blank … In response to a user desiring to be authenticated, but not being within the suitable distance range, a lock screen image is displayed as blurred … when the user is within the suitable distance range the image is displayed as clear; Murillo, ¶0052, The process 500 is initiated or begins in response to an indication that a user is to be authenticated … a user picking up a device (e.g., as sensed by an accelerometer or other component of the device), a user pressing a power-on or other button of a device); and 
in response to the matching being determined successful and the user being determined to be attempting to gain access to the mobile computing apparatus, cancel the lock state of the mobile computing apparatus and allow the user access to the mobile computing apparatus (Murillo, ¶0012, A camera captures one or more images of a user, and those images are made available to an authentication module of a device in order for the device to authenticate the user. The user is authenticated based on features of the user … such as facial features … allowing the user to quickly unlock … the device without entry of password; Murillo, ¶0024, The authentication module 204 authenticates the user, and allows the user access to the device 200 (e.g., unlocks the device 200)).

As per claim 17, Murillo discloses the apparatus of claim 16. wherein the mobile computing apparatus in the lock state does not display face image feedback to the user during the obtaining of the face image and/or during the performing of the facial verification (Murillo, Figure 3; Murillo, ¶0012; Murillo, ¶0057, without having to display an image of the user's face … his or her face, eye, or other features are analyzed as discussed above, but the display screen of the mobile device need not display an image of the user's face, eye, or other features).

As per claim 18, Murillo discloses the apparatus of claim 16, wherein the mobile computing apparatus in the lock state (Murillo, Figure 3; Murillo, ¶0012; Murillo, ¶0057) does not display face image feedback to the user prior to the facial verification being performed (Murillo, Figure 3; Murillo, ¶0012; Murillo, ¶0057, without having to display an image of the user's face … his or her face, eye, or other features are analyzed as discussed above, but the display screen of the mobile device need not display an image of the user's face, eye, or other features), 
does not display image information of any of the captured image and the obtained face image, as the non-displayed face image feedback, to the user on the display during any of the obtaining of the face image and during the performing of the facial verification, or does not display the face image feedback to the user during the lock state (Murillo, Figure 3; Murillo, ¶0012; Murillo, ¶0057, without having to display an image of the user's face … his or her face, eye, or other features are analyzed as discussed above, but the display screen of the mobile device need not display an image of the user's face, eye, or other features).

As per claim 19, Murillo discloses the mobile computing apparatus of claim 16, wherein the determination of whether the user is attempting to gain access to the mobile computing apparatus occurs before the performing of the facial verification (Murillo, Figure 3; Murillo, ¶0034, a display screen 302 can display various images. While no user is being authenticated, or no user is within the field of view of the camera, the display screen is blank … In response to a user desiring to be authenticated, but not being within the suitable distance range, a lock screen image is displayed as blurred … when the user is within the suitable distance range the image is displayed as clear; Murillo, ¶0052).

As per claim 20, Murillo discloses a mobile computing apparatus (Murillo, ¶0015, a laptop or netbook computer, a mobile device), comprising: 
a camera (Murillo, ¶0003, an image of a user captured by a camera is obtained); 
a display (Murillo, Figure 3; Murillo, ¶0034, a display screen 302 can display various images); and 
one or more processors configured to control an operation of the mobile computing apparatus, including the one or more processors being configured to: 
control a capturing, by the camera, of an image of a user facing the display while the mobile computing apparatus is in a lock state (Murillo, Figure 3; Murillo, ¶0003; Murillo, ¶0004, camera is configured to capture one or more images of a user; Murillo, ¶0012, The user is authenticated based on features of the user … such as facial features … allowing the user to quickly unlock … the device; Murillo, ¶0034); and 
control an unlocking of the mobile computing apparatus from the lock state (Murillo, ¶0012; Murillo, ¶0024, The authentication module 204 authenticates the user, and allows the user access to the device 200 (e.g., unlocks the device 200)), wherein, for the control of the unlocking of the mobile computing apparatus, the processor is configured to: 
while in the lock state, perform a facial verification operation that includes comparing information of at least partial face of the user, obtained from the captured image, and information of a registered face, to determine whether the user is a valid user of the mobile computing apparatus (Murillo, ¶0003, Whether the user is within an interaction zone is determined; Murillo, ¶0015, live face detection module 104; Murillo, ¶0012, aligning a user and camera for user authentication … A camera captures one or more images of a user, and those images are made available to an authentication module of a device in order for the device to authenticate the user. The user is authenticated based on features of the user … such as facial features; Murillo, ¶0023, The authentication module 204 analyzes various features of the user captured in the one or more images, and compares those features to known features of the user to determine whether to authenticate the user … determine whether the features of the user in the captured images match the known features of a user); 
while in the lock state, determine whether the user is attempting to gain access to the computing apparatus (Murillo, Figure 3; Murillo, ¶0034, a display screen 302 can display various images. While no user is being authenticated, or no user is within the field of view of the camera, the display screen is blank … In response to a user desiring to be authenticated, but not being within the suitable distance range, a lock screen image is displayed as blurred … when the user is within the suitable distance range the image is displayed as clear; Murillo, ¶0052, The process 500 is initiated or begins in response to an indication that a user is to be authenticated … a user picking up a device (e.g., as sensed by an accelerometer or other component of the device), a user pressing a power-on or other button of a device); and 
cancel the lock state of the mobile computing apparatus in response to the user being determined to be the valid user, as a result of the facial verification operation (Murillo, ¶0012, A camera captures one or more images of a user, and those images are made available to an authentication module of a device in order for the device to authenticate the user. The user is authenticated based on features of the user … such as facial features … allowing the user to quickly unlock … the device without entry of password; Murillo, ¶0024, The authentication module 204 authenticates the user, and allows the user access to the device 200 (e.g., unlocks the device 200)), and 
the user being determined to be attempting to gain access to the computing apparatus (Murillo, ¶0034).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4-6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murillo et al., U.S. Publication No. 2016/0267319, hereinafter, “Murillo”, as applied to claim 1 above, and further in view of Sun et al., U.S. Publication No. 2012/0288167, hereinafter, “Sun”.

As per claim 4, Murillo discloses the mobile computing apparatus of claim 1, and facial verification (Murillo, ¶0012, The user is authenticated based on features of the user that can be captured by the camera, such as facial features, eye; Murillo, ¶0023, The authentication module 204 analyzes various features of the user captured in the one or more images, and compares those features to known features of the user to determine whether to authenticate the user) but does not explicitly disclose the following limitations as further recited however Sun discloses
wherein, for the performing of the facial verification, the one or more processors are configured to: 
extract a feature of the detected at least partial face (Sun, ¶0025, To enable comparison of the input face 106 with the one or more other images 104, a feature extraction module 128 may represent each of the one or more facial components using one or more descriptors); and 
determine whether the facial verification is successful based on a result of a comparing of the extracted feature and a feature represented in the registered face information of the predetermined valid user (Sun, ¶0028, a comparison module 154 may compare the final descriptor for each facial component with a corresponding facial component in one or more of the other / registered images 104 ...  making a determination as to whether there is a match between the input image 102 and the one or more other images 104; Sun, ¶0059, the framework 100 receives at least one image for recognition. For example, the framework 100 may receive an input image 102 for comparing with one or more other images 104 to determine whether there is a match between the input and the one or more other images).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Murillo to include the facial feature extraction as taught by Sun in order to provide an alternate means to compare facial features between the captured image and registered images (Sun, ¶0028).

As per claim 5, Murillo and Sun disclose the mobile computing apparatus of claim 4.  Sun discloses wherein, for the performing of the facial verification, the one or more processors are further configured to:
generate a face image of the detected at least partial face through a normalization of the captured image or another image derived from the captured image (Sun, ¶0023, An adaptive alignment module 120 may apply a pose-adaptive alignment technique to align one or more facial components based on the detected landmarks 110-116, the estimated pose category of the input image, and a pose category of one or more of the other images 104; Sun, ¶0024, The pose adaptation may include geometric rectification of a facial component using a scale factor; Sun, ¶0027), 
wherein the extraction of the feature of the detected at least partial face includes an extraction of the feature from the generated face image (Sun, ¶0025, To enable comparison of the input face 106 with the one or more other images 104, a feature extraction module 128 may represent each of the one or more facial components using one or more descriptors).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the explicit feature extraction and normalization components as taught by Sun in the system of Murillo in order to provide a means to transform the input image of Murillo to correspond to the pose of the registered image thereby providing for a more accurate comparison of the detected / input image with the registered image (Sun, Abstract, ¶0003).

As per claim 6, Murillo and Sun disclose the mobile computing apparatus of claim 5.  Sun discloses wherein, for the performing of the normalization, the one or more processors are configured to: 
perform facial landmark detection with respect to the detected at least partial face (Sun, ¶0022, In order to address possible pose variations, a landmark detection module 108 may extract one or more facial landmarks (e.g., pupils, mouth corners, nose, eyebrows, eye corners, or the like) from the phase 106); and 
generate the face image through a transformation, based on a result of the facial landmark detection, of image data for the detected at least partial face to correspond to a corresponding predetermined landmark arrangement or positioning, and/or to correspond to a predetermined face sizing (Sun, ¶0023, An adaptive alignment module 120 may apply a pose-adaptive alignment technique to align one or more facial components based on the detected landmarks 110-116, the estimated pose category of the input image, and a pose category of one or more of the other images 104; Sun, ¶0024, The pose adaptation may include geometric rectification of a facial component using a scale factor).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the facial recognition / verification algorithm as taught by Sun in the system of Murillo in order to provide a means to transform the input image of Murillo to correspond to the pose of the registered image thereby providing for a more accurate comparison of the detected / input image with the registered image (Sun, Abstract, ¶0003).

As per claim 14, Murillo discloses the mobile computing apparatus of claim 1, and (Murillo, ¶0012, The user is authenticated based on features of the user that can be captured by the camera, such as facial features, eye) but does not explicitly disclose the following limitations as further recited however Sun discloses wherein, for the performing of the facial verification, the one or more processors are configured to: 
generate a face image of the detected at least partial face in the captured image through a normalization of the captured image or another image derived from the captured image (Sun, ¶0023, An adaptive alignment module 120 may apply a pose-adaptive alignment technique to align one or more facial components based on the detected landmarks 110-116, the estimated pose category of the input image, and a pose category of one or more of the other images 104; Sun, ¶0024, The pose adaptation may include geometric rectification of a facial component using a scale factor; Sun, ¶0027); 
extract a feature of the generated face image based on a difference between image information of the detected at least partial face in the generated face image and a reference image that includes reference image information (Sun, Figure 1; Sun ¶0025, a feature extraction module 128 may represent each of the one or more facial components using one or more descriptors); and 
determine whether the facial verification is successful based on a result of a comparing of the extracted feature and a feature represented in the registered face information of the predetermined valid user (Sun, ¶0028, a comparison module 154 may compare the final descriptor for each facial component with a corresponding facial component in one or more of the other / registered images 104 … making a determination as to whether there is a match between the input image 102 and the one or more other images 104; Sun, ¶0042; Sun, ¶0059, the framework 100 may receive an input image 102 for comparing with one or more other images 104 to determine whether there is a match between the input and the one or more other images).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the facial recognition / verification algorithm as taught by Sun in the system of Murillo in order to provide a means to transform the input image of Murillo to correspond to the pose of the registered image thereby providing for a more accurate comparison of the detected / input image with the registered image (Sun, Abstract, ¶0003).

As to claim 15, Murillo and Sun disclose the mobile computing apparatus of claim 14, wherein the difference represents a subtracting of respective pixel values of the reference image from corresponding pixel values of image information of the detected at least partial face (Sun, ¶0042, Some implementations herein may use the raw pixel distance for determining the similarity distance). The motivation would be the same as above in claim 15.


Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murillo et al., U.S. Publication No. 2016/0267319, hereinafter, “Murillo” as applied to claim 1 above, in view of Sun et al., U.S. Publication No. 2012/0288167, hereinafter, “Sun”, and further in view of Dhouib M, Masmoudi S. Advanced Multimodal Fusion for Biometric Recognition System based on Performance Comparison of SVM and ANN Techniques. International Journal of Computer Applications. 2016 Jan 1;148(11), hereinafter, “Dhouib”.

As per claim 7, Murillo discloses the mobile computing apparatus of claim 1, and (Murillo, ¶0012, The user is authenticated based on features of the user that can be captured by the camera, such as facial features, eye) but does not explicitly disclose the following limitations as further recited however Sun discloses wherein the one or more processors are further configured to: 
generate a face image of the detected at least partial face in the captured image through a normalization of the captured image or another image derived from the captured image (Sun, ¶0023, An adaptive alignment module 120 may apply a pose-adaptive alignment technique to align one or more facial components based on the detected landmarks 110-116, the estimated pose category of the input image, and a pose category of one or more of the other images 104; Sun, ¶0024, The pose adaptation may include geometric rectification of a facial component using a scale factor; Sun, ¶0027), 
wherein the performing of the facial verification includes providing the generated face image to a [Support Vector Machine] of a facial verification model used to perform the facial verification (Sun, ¶0020, the similarity between corresponding facial components may be measured by an L2 distance, and all facial component similarity scores may be combined or fused, such as by employing a linear support vector machine (SVM)), and 
wherein the normalization includes a formatting of the captured image or the detected at least partial face in the captured image into a form that the [Support Vector Machine] is configured to receive (Sun, ¶0026, A feature combination module 142 may concatenate the descriptor features extracted for each facial component to generate a combined feature vector).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the facial recognition / verification algorithm of Sun in the system of Murillo in order to provide a means to transform the input image of Murillo to correspond to the pose of the registered image thereby providing for a more accurate comparison of the detected / input image with the registered image (Sun, Abstract, ¶0003).
Murillo and Sun do not explicitly disclose the following limitations as further recited however Dhouib discloses 
wherein the performing of the facial verification includes providing the generated face image to a neural network (Dhouib, page 42, Figure 3, basic principle of operation of a facial recognition system, input image, face detection, face normalization, feature extraction, comparison; Dhouib, page 43, Figure 5, Feature extraction of face model, Feature vector input to artificial neural network matching module; Dhouib; page 43, Section 3.1 Fusion with ANN, using ANN for three separated biometrics, three different scores are recovered.  These are supplied to a neural network composed of three classifiers);
wherein the normalization includes a formatting of the captured image or the detected at least partial face in the captured image into a form that the neural network is configured to receive (Dhouib, page 43, Figure 5, Feature extraction of face model, Feature vector input to artificial neural network matching module).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the Artificial Neural Network classifier as taught by Dhouib for the Support Vector Machine classifier as taught by Murillo and Sun in order to provide an alternative well-known classifier that can be used to authenticate or verify the input image (Dhouib, page 46, Conclusion).

As per claim 8, Murillo, Sun and Dhouib disclose the mobile computing apparatus of claim 7, wherein the formatting of the captured image or the detected at least partial face in the captured image includes performing a transformation of the captured image or the detected at least partial face in the captured image to map a vector space corresponding to determined facial landmarks of the detected at least partial face to a vector space corresponding to an input of the neural network (Sun, ¶0015, a landmark detection module to extract one or more facial landmarks … a pose-adaption module may perform pose-adaptive alignment to align one or more facial components of the input image based on at least one detected landmark … a feature extraction module may extract multiple low-level descriptors. In some implementations, a feature combination module may concatenate the multiple descriptors to form a combined feature vector; Dhouib, page 42, Figure 3, Input image, face detection, face normalization, feature vector).  The motivation would be the same as above in claim 7.

As per claim 9, Murillo, Sun and Dhouib disclose the mobile computing apparatus of claim 7, wherein the normalizing includes at least cropping or changing a size of the captured image or the detected at least partial face in the captured image (Sun. ¶0017, to make the adaptive representation more robust to the initial facial landmark detection, the local perturbation may be applied to refine a location and scale of each facial component of one or more facial components of the input face).  The motivation would be the same as above in claim 7.


Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murillo et al., U.S. Publication No. 2016/0267319, hereinafter, “Murillo”, in view of Sun et al., U.S. Publication No. 2012/0288167, hereinafter, “Sun”, in view of Dhouib M, Masmoudi S. Advanced Multimodal Fusion for Biometric Recognition System based on Performance Comparison of SVM and ANN Techniques. International Journal of Computer Applications. 2016 Jan 1;148(11), hereinafter, “Dhouib” as applied to claim 7 above, and further in view of AbdAlmageed W, Wu Y, Rawls S, Harel S, Hassner T, Masi I, Choi J, Lekust J, Kim J, Natarajan P, Nevatia R. Face recognition using deep multi-pose representations. In 2016 IEEE Winter Conference on Applications of Computer Vision (WACV) 2016 Mar 7 (pp. 1-9). IEEE, hereinafter, “AbdAlmageed”.

As per claim 10, Murillo, Sun and Dhouib disclose the mobile computing apparatus of claim 7, but do not explicitly disclose the following limitation as further recited however AbdAlmageed discloses wherein the neural network is configured to perform an extraction of one or more features from image information of the generated face image (AbdAlmageed, page 2, Section 3.1.1 Facial Landmark Detection, In order for downstream processing steps, such as feature extraction and recognition, to work on consistent feature spaces, all face images must be brought to a common coordinate system through face alignment; AbdAlmageed, page 3, Section 3.1.2 Feature Extraction and Domain Adaptation, one may use DNNs for feature extraction).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Murillo, Sun and Dhouib to use the feature extractor as taught by AbdAlmageed in order to combine the feature recognition task with the feature extraction thereby enabling the ability to optimally select the extracted features from different layers of the neural network (AbdAlmageed, page 6, Section 4.3 Selecting CNN Layers for Feature Extraction).

As per claim 11, Murillo, Sun, Dhouib and AbdAlmageed disclose the mobile computing apparatus of claim 10, wherein the neural network is further configured to perform a comparison of the one or more extracted features, or a feature derived from the one or more extracted features, and a feature represented in the registered face information of the predetermined valid user to determine whether the facial verification is successful (Sun, ¶0028, a comparison module 154 may compare the final descriptor for each facial component with a corresponding facial component in one or more of the other / registered images 104 … making a determination as to whether there is a match between the input image 102 and the one or more other images 104; Sun, ¶0059, the framework 100 may receive an input image 102 for comparing with one or more other images 104 to determine whether there is a match between the input and the one or more other images; AbdAlmageed, pages 1-2, we explicitly leverage the variations of face poses by (1) representing a face with different (aligned and rendered) poses using different pose-specific CNNs and (2) perform face similarity comparisons only using same pose CNNs; AbdAlmageed, page 6, Section 3.3 Multi-Modal Representation for Recognition, feature to feature comparison in pair-wise fashion; Murillo, ¶0012, The user is authenticated based on features of the user that can be captured by the camera, such as facial features, eye).  The motivation would be the same as above in claim 10.

As per claim 12, Murillo, Sun, Dhouib and AbdAlmageed disclose the mobile computing apparatus of claim 11, wherein the neural network is configured to perform extractions of plural respective features with respect to the image information of the generated face image, and the comparison includes comparing one, any two or more, or all of the plural respective features to one or more features correspondingly represented in the registered face information (AbdAlmageed, page 2, Section 3.1.1 Facial Landmark Detection, In order for downstream processing steps, such as feature extraction and recognition, to work on consistent feature spaces, all face images must be brought to a common coordinate system through face alignment; AbdAlmageed, page 3, Section 3.1.2 Feature Extraction and Domain Adaptation, one may use DNNs for feature extraction; AbdAlmageed, pages 1-2, we explicitly leverage the variations of face poses by (1) representing a face with different (aligned and rendered) poses using different pose-specific CNNs and (2) perform face similarity comparisons only using same pose CNNs; AbdAlmageed, page 6, Section 3.3 Multi-Modal Representation for Recognition, feature to feature comparison in pair-wise fashion).  The motivation would be the same as above in claim 10.

As per claim 13, Murillo, Sun, Dhouib and AbdAlmageed disclose the mobile computing apparatus of claim 12, wherein the neural network is configured to perform extractions of plural respective features with respect to the image information of the generated face image through at least two stages of feature extraction, and the comparison includes comparing one or more features represented in the registered face information to any one, any two or more, or all extracted feature results of the at least two stages of feature extractions (AbdAlmageed, page 2, Section 3.1.1 Facial Landmark Detection, In order for downstream processing steps, such as feature extraction and recognition, to work on consistent feature spaces, all face images must be brought to a common coordinate system through face alignment; AbdAlmageed, page 3, Section 3.1.2 Feature Extraction and Domain Adaptation, one may use DNNs for feature extraction; AbdAlmageed, pages 1-2, we explicitly leverage the variations of face poses by (1) representing a face with different (aligned and rendered) poses using different pose-specific CNNs and (2) perform face similarity comparisons only using same pose CNNs; AbdAlmageed, page 6, Section 3.3 Multi-Modal Representation for Recognition, feature to feature comparison in pair-wise fashion).  The motivation would be the same as above in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668             
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668